Title: From George Washington to Colonel Goose Van Schaick, 9 June 1779
From: Washington, George
To: Van Schaick, Goose


        
          Sir
          Smiths Tavern in the Clove [N.Y.] June 9th 1779
        
        This will be delivered you by Lieut. Harbenbergh, who has promised me to make another excursion with a view to explore the grounds well between the Mahawk & grand river—I have therefore to request you will furnish him with a party of men for that purpose, and afford him such other aid as may be necessary to carry him through with it—He will make his report to you & I beg it may be transmitted without delay & unknown to others—He may go out under the idea of a scout. Yrs &c.
        
          G. W—
        
      